Citation Nr: 0321245	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to service-connected PTSD, and as due to 
herbicide exposure in service.

3.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected PTSD, and as due to 
herbicide exposure in service. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
from the date of claim on February 25, 1997.  In June 1997, 
the veteran entered notice of disagreement with the initial 
rating assigned in this decision; the RO issued a statement 
of the case in August 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
September 1999. 

The record reflects that a June 1997 rating decision denied a 
claim for service connection for a skin disorder.  The 
veteran entered a notice of disagreement with this decision 
in June 1997.  A January 1998 rating decision denied a claim 
for service connection for a heart disorder.  The veteran 
entered a notice of disagreement with this decision in 
February 1998.  A March 1998 rating decision denied a claim 
for a TDIU.  The veteran entered a notice of disagreement 
with this decision in March 1998.  As the record does not 
reflect that a statement of the case has been issued 
regarding any of these issues, these issues are addressed 
below in the REMAND portion of this decision.  The Board is 
required to remand these issues to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).


REMAND

The Board notes that the most recent VA compensation 
examination to assess the level of disability attributable to 
the veteran's PTSD was conducted in December 1998.  A more 
contemporaneous examination is needed in order to assess the 
level of disability attributable to the veteran's service-
connected PTSD. 

The record reflects that a June 1997 rating decision denied a 
claim for service connection for a skin disorder.  The 
veteran entered a notice of disagreement with this decision 
in June 1997.  A January 1998 rating decision denied a claim 
for service connection for a heart disorder.  The veteran 
entered a notice of disagreement with this decision in 
February 1998.  A March 1998 rating decision denied a claim 
for a TDIU.  The veteran entered a notice of disagreement 
with this decision in March 1998.  Although the RO entered 
subsequent rating decisions addressing these issues, a 
statement of the case has not been issued on these issues.  
In order to comply with due process requirements, a remand is 
in order to provide the veteran a statement of the case on 
the issues of entitlement to service connection for a skin 
disorder; entitlement to service connection for a heart 
disorder; and entitlement to TDIU benefits.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide a list of the names, and 
for non-VA providers, the addresses, of 
all doctors and medical care facilities 
(hospitals, HMOs, etc.), VA and non-VA, 
who have treated him for psychiatric 
disability during the period from 
November 2001 to the present.  Provide 
the appellant with release forms and ask 
that a copy be completed, signed and 
returned for each non-VA health care 
provider identified.  

2.  When the appellant responds, copies 
of the records from each health care 
provider the appellant identifies should 
be obtained.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant the records were not 
obtained, and what efforts were made to 
obtain them.  Also inform the appellant 
that a decision then will be made without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  After the development requested in 
the above paragraph has been completed, 
the veteran should be afforded a 
psychiatric examination.  Send the claims 
folder to the VA medical examiner for 
review of the relevant documents in the 
claims file.  Request the VA psychiatric 
examiner to (i) separately set forth each 
diagnosable psychiatric disorder 
currently present; (ii) identify, to the 
extent possible, all symptomatology 
attributable solely to PTSD, and (iii) to 
the extent possible, determine the 
current level of disability attributable 
solely to PTSD, as opposed to any other 
diagnosed psychiatric disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary should be 
conducted.  In addition, a Global 
Assessment of Functioning Scale score 
should be provided along with an 
explanation of the meaning of the score, 
and findings should be presented 
consistent with the current rating 
criteria for mental disorders, including 
the degree to which PTSD impairs the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people and impairs his 
reliability, productivity, flexibility 
and efficiency levels in performing 
occupational task.  Any opinions 
expressed should be fully explained, and 
it should be noted in any report provided 
that the claims file was reviewed in 
connection with the examination.  

4.  The veteran should be provided an 
appropriate statement of the case 
pertaining to the issues of entitlement 
to service connection for a skin disorder 
; entitlement to service connection for a 
heart disorder; and entitlement to TDIU 
benefits.  The veteran should then be 
given the opportunity to respond, and 
advised that if he wishes the Board to 
consider these matters, he must submit a 
timely substantive appeal.  

5.  The veteran's claim for an increased 
rating for PTSD should be re-adjudicated.  
If the decision is adverse, he should be 
provided a supplemental statement of the 
case, the content of which should comply 
with applicable law and regulation.  
After an appropriate time to respond, the 
case should be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



